United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Albany, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2548
Issued: July 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 22, 2008 appellant filed a timely appeal from a June 20, 2008 merit
decision and a July 29, 2008 nonmerit decision of the Office of Workers’ Compensation
Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3 the Board has jurisdiction over the
merits of the case and the nonmerit decision.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s medical and wageloss benefits effective June 20, 2008; and (2) whether the Office properly denied reconsideration
of its June 20, 2008 decision.
FACTUAL HISTORY
On April 1, 2003 appellant, a 45-year-old social worker, filed an occupational disease
claim (Form CA-2) for ulnar neuropathy in the right hand and fingers. She attributed her right
finger numbness to excessive typing and using the mouse in conjunction with a poorly designed

workstation. Appellant first recognized her condition and its relation to her federal employment
on November 18, 2002. She submitted medical evidence and her claim was developed. While
the Office, by decision dated June 23, 2003, initially denied appellant’s claim because the
evidence of record was insufficient to establish that she sustained an injury for purposes of the
Federal Employees’ Compensation Act by decision dated June 30, 2004, the Office accepted
appellant’s claim for right ulna canal syndrome.
Appellant underwent medical treatment and received compensation. On June 20, 2004
the employing establishment offered her a temporary alternative assignment, as a visit
coordinator. Relying on a work capacity evaluation dated June 13, 2006 the position required
appellant to engage in repetitive movements using her wrists and elbows for only one hour per
day, pushing and pulling two hours a day and operating a motor vehicle three hours per day. By
undated note, appellant accepted the amended temporary-duty position.
Appellant alleged that she continued to experience residuals of her accepted condition
and on October 26, 2006 she filed a notice of recurrence (Form CA-2). She claimed that since
2002 she experienced severe hand numbness, wrist pain, elbow pain and forearm pain.
Appellant alleged that she was unable to drive to and from work without a severe burning
sensation in her forearm and fingers, which pain was exacerbated by six to seven hours of
computer work per day. She claimed that the date of recurrence was October 9, 2006. Appellant
stopped work on October 10, 2006.
Appellant submitted additional medical reports and notes and by decision dated
December 21, 2006 the Office accepted appellant’s recurrence claim. She filed a compensation
claim (Form CA-7) for the period December 11 through 22, 2006. The record reflects that
appellant received compensation for the period claimed.
By letter dated May 24, 2007, the employing establishment offered appellant a temporary
alternative-duty position as a visit coordinator. She would not have to operate a motor vehicle to
get to or from work more than 30 minutes per day and would not have to engage in repetitive
wrist or elbow motions for more than one hour per day. Finally, tasks requiring pushing or
pulling of objects no heavier than 10 pounds was restricted to two hours per day. Appellant
accepted the position and returned to work in a limited-duty capacity on June 4, 2007.
By medical report dated June 12, 2007, Dr. Todd Jorgensen, a Board-certified physiatrist,
reported that he felt appellant was not capable of performing the limited-duty position. He
increased the repetitive motion restriction to 30 minutes per day. The employing establishment,
in a June 12, 2007 letter, acknowledged that the repetitive motion restriction had been increased
and requested clarification.
In a handwritten note, dated June 12, 2007 and signed by Ellen Bombard, a certified
registered physician’s assistant, reported that the repetitive motion restriction was amended
because appellant experienced increased bilateral wrist pain and numbness if she engaged in
such motion for longer than 30 minutes. She opined that this restriction would include use of
computer keyboards and mice, collecting papers by hand, any filing activities and any activity
causing wrist and elbow flexion/extension. Ms. Bombard noted that appellant could perform
more than one 30-minute period but no greater than 30 minutes per period.

2

In a June 14, 2007 work capacity evaluation, Ms. Bombard reported that appellant was
capable of performing her usual job for eight hours per day with restrictions. She restricted
appellant from engaging in repetitive wrist and elbow motions and from pushing or pulling
greater than 10 pounds for more than one hour per day. Ms Bombard also listed as a restriction,
operating a motor vehicle while at, going to, or going from work for more than 30 minutes per
day.
In a subsequent medical report dated June 14, 2007, Dr. Michelle Antiles, a Boardcertified internist, reported that appellant experienced severe pain when performing basic tasks
such as answering the telephone and checking the computer. Examination of the cervical spine
revealed mild discomfort to palpitation of the trapezius at the base of the neck. Examination of
the elbow revealed no problems with range of motion but there was pain upon palpitation of the
ulnar groove but not on palpitation of the radial groove. Examination of appellant’s wrist
revealed tenderness to palpitation of the radius and ulnar but none in the mid carpal area. Again,
Dr. Antiles diagnosed appellant with chronic cervical spine and upper limb pain and paresthesias
likely electromyogram negative carpal tunnel syndrome.
The employing establishment, by letter dated July 18, 2007, responded to appellant’s
June 14, 2007 work capacity evaluation, which increased the restrictions to include no repetitive
movements with the wrists or elbows and no driving to or from work for more than 30 minutes.
Because of these new restrictions, the employing establishment notified the Office that it could
no longer accommodate appellant and had placed her on leave without pay effective
June 14, 2007.
On July 3, 2007 appellant filed a recurrence claim (Form CA-2a). She claimed that she
experienced increased numbness and continuous severe pain in her hands, wrists, elbows and
arms. Appellant alleged that the pain and numbness began on day one of returning to work and
became severe by day six. She asserted that her present symptoms are the same as her previous
injury of 2002.
Appellant filed a compensation claim (Form CA-7) for the period June 14 through
July 20, 2007.
She also filed a compensation claim for the period July 23 through
August 3, 2007. The record reflects appellant received compensation for the periods claimed.
In a July 20, 2007 medical report, Dr. Antiles reported that physical examination revealed
that appellant was in no acute distress. Examination of the cervical spine revealed full range of
motion. Dr. Antiles noted minimal discomfort to palpation of the trapezius at the base of the
neck. Examination of the elbow revealed no tenderness to palpation of the ulnar or radial
groove, the lateral epicondyle or the tendon insertion at the same. She noted very mild
tenderness to palpation over the common extensor mass. Finally examination revealed
appellant’s wrist was without swelling, deformity, had full range of motion, and she exhibited no
discomfort. Dr. Antiles diagnosed appellant with chronic cervical spine and upper limb pain and
paresthesias likely electromyogram negative carpal tunnel syndrome. Finally appellant noted
that she wanted workers’ compensation approval for a magnetic resonance imaging scan of the
right elbow and to repeat the electromyogram of bilateral upper extremities. Dr. Antiles also
renewed her request for compensation approval for appellant to enter vocational retraining.

3

By decision dated August 13, 2007, the Office notified appellant that her claimed
June 14, 2007 recurrence had been accepted.
In a September 6, 2007 report, Dr. Jorgensen, a Board-certified physiatrist, reiterated his
findings upon examination found in his prior reports as well as those from Dr. Antiles’ July 10,
2007 medical report. He noted that he wanted workers’ compensation approval for a magnetic
resonance imaging scan of the right elbow and to repeat the electromyogram of bilateral upper
extremities for continued unaddressed and unimproved symptoms.
The Office referred appellant, together with a statement of accepted facts,1 to Dr. Robert
Sellig, a Board-certified orthopedic surgeon, for a second opinion. By report dated
December 18, 2007, Dr. Sellig, after reviewing appellant’s medical history and conducting a
physical examination, reported that appellant had reached maximum medical improvement. He
proffered a diagnosis of upper extremity pain but found there were no objective orthopedic
findings to corroborate her symptoms. Dr. Sellig noted that, although appellant’s claim had been
accepted for lesion of the ulnar nerve, he did not know what that lesion was as there was no
objective corroboration of this alleged lesion.
Dr. Sellig opined that appellant did have a disability related to the November 18, 2002
employment-related incident and that there was a permanency to this condition. He opined that
appellant was capable of returning to work, eight hours a day, provided she limited repetitive
motion of the wrist and elbows and reaching above the shoulder, to one hour a day each activity.
The Office identified that a conflict of opinion existed between appellant’s physician of
record, Dr. Antiles, and the second opinion physician, Dr. Sellig, concerning the degree of
continuing residuals/disability due to the June 30, 2004 accepted injury. To resolve this conflict,
the Office referred appellant, with a statement of accepted facts, as amended to reflect the second
opinion consultation, and a list of questions, to Dr. Kevin Barron, a Board-certified neurologist,
for an independent medical opinion.
Dr. Barron, in a report dated May 1, 2008, reported findings after examination and review
of appellant’s medical history. He found no evidence of structural or pathophysiological
disorder of the central or peripheral nervous system. Dr. Barron reported that appellant
experienced some tingling when he tapped over her median nerve. He detected the presence of
carpal tunnel at her wrist but opined that this was not surprising because a carpal tunnel response
can be found in 10 to 15 percent of the population who are asymptomatic for median nerve
disease and, in appellant’s case, the tingling produced by carpal tunnel tap radiated proximally
into the territory that is not supplied by the median nerve. Based on his examination and review
of appellant’s medical history, Dr. Barron opined that appellant did not have a credible
neurological disease or disorder and that she was able to perform her regular duties. He asserted
1

The Board notes that appellant’s claim was accepted for right ulna canal syndrome, and nothing else. However,
the statement of accepted facts submitted to the Office’s second opinion physician and its impartial medical
examiner (IME) identified the accepted condition as “LESION OF ULNAR NERVE, RIGHT,” which, though
similar, is a neurological condition that the record reflects, had never been diagnosed or formally accepted.
(Emphasis in the original.) For purposes of analytical clarity, because of the similarities in theses two separate
conditions, the Board will utilize right ulna canal syndrome, in lieu of lesion of ulnar nerve, as the accepted
condition because this is the only condition formally accepted by the Office.

4

that appellant had no neurological disorder. Dr. Barron opined that appellant should return to
work in the social worker field as she had no residual conditions related to her November 18,
2002 injury and that the injury-related condition had resolved. He opined that vocational
training would be inappropriate.
Based upon Dr. Barron’s report, by decision dated May 16, 2008, the Office proposed to
terminate appellant’s medical benefits and compensation for wage loss because the weight of the
medical evidence of record demonstrated that appellant was no longer disabled or experienced
residuals of her accepted employment-related condition.
Appellant disagreed and by letter dated June 10, 2008 she asserted that Dr. Barron’s
opinion was incorrect because she was nonsymptomatic on the day he examined her. She
reported that some days her arms and hand hurt and other days they do not. Appellant also took
offense to Dr. Barron’s conclusion that her symptomology might be psychological in nature. She
questioned his professional competence, experience and independence. Appellant argued that, if
she was forced to return to work as a social worker without accommodations, it would have
detrimental consequences on her ulna nerve syndrome. With this letter, she submitted a calendar
containing a log of days when her arms were symptomatic. Appellant also submitted a copy of a
webpage containing a professional profile of Dr. Barron as well as results from an internet search
engine concerning him.
By decision dated June 20, 2008, the Office terminated appellant’s claim for medical and
wage-loss benefits effective June 20, 2008.
Appellant disagreed and, on July 7, 2008, requested reconsideration. In support of her
request, she submitted a June 6, 2008 medical report signed by Dr. Antiles who reported that
examination of appellant’s cervical spine revealed a full and comfortable range of motion. There
was tenderness to palpitation. Appellant’s wrist exhibited no swelling, deformity or discomfort
to range of motion. She exhibited 5/5 muscle strength in the upper extremities. Dr. Antiles
reported that appellant’s chronic neck pain was resolving and her right upper limb pain and
paresthesias was of questionable etiology. She opined that appellant’s disability was partial, at
the mild to moderate level, and reiterated her recommendation that work restrictions include no
computer work and no driving more than 30 minutes per day.
Appellant submitted duplicate copies of a webpage containing a professional profile of
Dr. Barron, her June 10, 2008 letter and a duplicate copy of the calendar she submitted as an
exhibit in her June 10, 2008 letter. She also submitted search results from an internet search
engine.
Appellant also submitted a letter, dated July 7, 2008 in which she asserted that this
evidence was relevant and urged the Office to consider it in support of her claim.
By decision dated July 29, 2008, the Office denied reconsideration of its June 20, 2008
decision because the evidence appellant submitted in support of her request, unsubstantiated
allegations and a medical report that repeated evidence already in the record, was insufficient to
entitle appellant to a merit review.

5

LEGAL PRECEDENT -- ISSUE 1
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.2 The Office may not terminate compensation without
establishing that the disability ceased or that it was no longer related to the employment.3 After
termination or modification of compensation benefits, clearly warranted on the basis of the
evidence, the burden for reinstating compensation benefits shifts to the employee. In order to
prevail, the employee must establish by the weight of the reliable, probative and substantial
evidence that he or she had an employment-related disability which continued after termination
of compensation benefits.4
Section 8123(a) of the Act provides in pertinent part: If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.5 In situations
where there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an IME for the purpose of resolving the conflict, the opinion of such specialist, if
sufficiently well rationalized and based upon a proper factual background, must be given special
weight.6
ANALYSIS -- ISSUE 1
The Board finds that the Office properly terminated appellant’s medical benefits and
compensation for wage loss on June 20, 2008 on the grounds that she had no further
employment-related disability or residuals of her accepted condition. In order to terminate
compensation and medical benefits the Office must establish that the accepted condition had
ceased or is no longer related to the employment incident.7 As the Office had accepted
appellant’s claim for right ulna canal syndrome, it bears the burden to establish either that the
right ulna canal syndrome had resolved or that this condition is no longer related to the
November 18, 2002 employment incident. It terminated appellant’s compensation on June 20,
2008, finding that the weight of the medical opinion evidence rested with Dr. Barron, the
Office’s IME.
On December 4, 2007 the Office referred appellant to Dr. Sellig to secure an opinion
concerning whether appellant’s accepted condition, right ulna canal syndrome, remained active
and continued to produce objective symptoms. Dr. Sellig diagnosed upper extremity pain
because there were no objective orthopedic findings to corroborate her symptoms. He opined
2

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Anna M. Blaine, 26 ECAB 351, 353-54
(1975); see Fred Foster, 1 ECAB 127, 132-33 (1948).
3

Id.

4

Gary R. Sieber, 46 ECAB 215, 222 (1994); see Wentworth M. Murray, 7 ECAB 570, 572 (1955).

5

5 U.S.C. § 8123(a).

6

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

7

Jaja K. Asaramo, 55 ECAB 200 (2004).

6

that appellant was capable of performing her normal job for eight hours per workday with
restrictions: one hour per day restriction for employment tasks that required appellant to engage
in repetitive movements involving the wrist and elbow and, furthermore, for activities involving
reaching above the shoulder and twisting.
The Act provides that, if there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make the examination.8 Where there exists a conflict of medical
opinion and the case is referred to an IME for the purpose of resolving the conflict, the opinion
of such specialist, if sufficiently well rationalized and based upon a proper factual background, is
entitled to special weight.9 Accordingly, the Office referred appellant to Dr. Barron, a Boardcertified neurologist, for an independent medical examination. The Board finds that the weight
of the medical evidence is represented by the thorough, well-rationalized opinion of Dr. Barron.
After conducting a physical examination and reviewing appellant’s complaints, medical and
factual history and the medical records, Dr. Barron reported finding no evidence of structural or
pathophysiological disorder of the central or peripheral nervous system. He detected the
presence of carpal tunnel at her wrist but opined that this was not surprising because a carpal
tunnel response can be found in 10 to 15 percent of the population who are asymptomatic for
median nerve disease and, in appellant’s case, the tingling produced by carpal tunnel tap radiates
proximally into the territory that is not supplied by the median nerve. Based on his examination
and review of appellant’s medical history, Dr. Barron opined that appellant did not have a
credible neurological disease or disorder and that she was able to perform her regular duties. He
asserted that appellant had no neurological disorder. Dr. Barron opined that appellant should
return to work in the social worker field because she had no residual conditions related to her
November 18, 2002 injury as the injury-related condition had resolved.
The Board finds that Dr. Barron’s report is sufficiently well rationalized and based upon
a proper factual background such that it is entitled to special weight. The Board finds that
Dr. Barron’s report represents the weight of the medical opinion evidence, establishing that
appellant’s accepted condition had resolved and that appellant is able to return to full duty.
Thus, the Office properly found that appellant had no disability or residuals due to the
accepted injury and terminated her compensation benefits on June 20, 2008.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,10 the Office regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
8

5 U.S.C. § 8123(a). This is called a referee examination according to 20 C.F.R. § 10.321 (2008).

9

Solomon Polen, 51 ECAB 341 (2000).

10

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).

7

considered by the Office.11 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.12 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.13
ANALYSIS -- ISSUE 2
Appellant’s July 7, 2008 request for reconsideration neither alleged nor demonstrated that
the Office erroneously applied or interpreted a specific point of law; rather, in her June 10, 2008
letter, she merely made unsubstantiated allegations against Dr. Barron, the Office’s IME.
Additionally, it did not advance a relevant legal argument not previously considered by the
Office. Therefore, appellant is not entitled to a review of the merits of her claim based upon the
first and second above-noted requirements under section 10.606(b)(2).14
Appellant also failed to satisfy the third requirement under section 10.606(b)(2). She did
not submit any relevant and pertinent new evidence with her July 7, 2008 request for
reconsideration. In support of appellant’s reconsideration request, appellant’s treating physician,
Dr. Antiles, in a June 6, 2008 medical report, asserted that she was partially disabled at the mild
to moderate level and that work restrictions must include no computer work and no driving
greater than 30 minutes. But the Board finds that Dr. Antiles June 6, 2008 was repetitive of her
earlier reports, which created the conflict of medical opinion, and did not provide new evidence
sufficient to overcome the special weight accorded Dr. Barron or to create a new conflict.
Appellant also submitted duplicate copies of a webpage containing a professional profile
of Dr. Barron published on the internet, search results from an internet search engine, and a
duplicate copy of the calendar documenting the symptoms she experienced on particular dates.
The Board has held that articles such as newspaper clippings, medical texts and excerpts
from publications are of no evidentiary value in establishing the causal relationship between a
claimed condition and a claimant’s federal employment as such materials are of general
application and are not determinative of whether the specific condition claimed is related to
particular employment factors or incidents.15 As such, the web-published professional profile of
Dr. Barron and the search engine results are of no evidentiary value in establishing a causal
relationship between appellant’s claimed condition and her federal employment as they are not
relevant to the underlying medical issue in appellant’s claim and therefore do not constitute a
basis for reopening this claim for merit review.

11

20 C.F.R. § 10.606(b)(2).

12

Id. at 10.607(a).

13

Id. at § 10.608(b).

14

Id. at § 10.606(b)(2)(i) and (ii).

15

Dominic E. Coppo, 44 ECAB 484 (1993).

8

Finally, the copy of the calendar is of no probative or evidentiary value as it merely
duplicates evidence already of record. Evidence that repeats or duplicates evidence already in
the case record has no evidentiary value and does not constitute a basis for reopening a case.16
Appellant was not entitled to a review of the merits of her claim under the three
requirements of section 10.606(b)(2). Therefore the Board finds that the Office properly denied
appellant’s request for reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation on June 20, 2008. The Board also finds that the Office properly denied appellant’s
request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the July 29 and June 20, 2008 decisions of the
Office of Workers’ Compensation Programs be affirmed.
Issued: July 10, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

16

Richard Yadron, 57 ECAB 207 (2005); Eugene Butler, 36 ECAB 393 (1984).

9

